Citation Nr: 1215690	
Decision Date: 05/01/12    Archive Date: 05/10/12

DOCKET NO.  06-23 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for a bilateral shoulder disorder, to include as secondary to service-connected spine disorders. 

4.  Entitlement to service connection for a bilateral arm disorder, to include as secondary to service-connected spine disorders.

5.  Entitlement to service connection for a bilateral hand disorder, to include as secondary to service-connected spine disorders.

6.  Entitlement to service connection for gastroesophageal reflux disorder (GERD), to include as secondary to service-connected spine disorders.  

7.  Entitlement to an increased disability evaluation for compression fracture of the 12th dorsal vertebrae with degenerative joint disease of the lumbar spine, currently rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from December 1955 to October 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Muskogee, Oklahoma.  

The Veteran appeared at a Travel Board hearing at the RO before the undersigned Acting Veterans Law Judge in June 2010.  A transcript of the hearing is of record.  

In an August 2010 decision, the Board reopened several of the previously denied claims of service connection and granted service connection for lumbar and cervical spine disorders.  It also remanded several issues for further development as a result of the grants of service connection.  

Based upon the Board's grant of service connection for a lumbar spine disorder, the AMC, acting on behalf of the RO, combined the disability evaluation for the compression fracture of the 12th dorsal vertebra and the lumbar spine disorder as the thoracolumbar spine is treated as one entity and both segments are governed by the same rating code.  As a result of the AMCs actions, which the Board concurs with as it relates to combining the two entities for rating purposes, the Board has listed the issues as such on the title page of this decision.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Any current hearing loss is not of service origin.

2.  Any current tinnitus is not of service origin.  

3.  Any current bilateral shoulder disorder is not of service origin nor is it caused or aggravated by a service-connected spine disorder.

4.  Any current bilateral arm disorder is not of service origin nor is it caused or aggravated by a service-connected spine disorder.

5.  Any current bilateral hand disorder is not of service origin nor is it caused or aggravated by a service-connected spine disorder.

6.  GERD is not of service origin nor is it caused or aggravated by a service-connected spine disorder.

7.  The Veteran's compression fracture of the 12th dorsal vertebrae with degenerative joint disease of the lumbar spine is not manifested by forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine; there were also no incapacitating episodes of intervertebral disc disease demonstrated during this time period.  

8.  For the time period from February 26, 2006, to December 4, 2007, the Veteran was shown to have mild neurological impairment from left lower extremity radiculopathy.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred or aggravated during service nor may it have been presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

2.  Tinnitus was not incurred in service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011).

3.  A bilateral shoulder disorder was not incurred or aggravated during service nor may it have been presumed to have been incurred in service nor it is proximately due to or the result of service-connected spine disorder.  38 U.S.C.A. §§ 1101, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).

4.  A bilateral arm disorder was not incurred or aggravated during service nor may it have been presumed to have been incurred in service nor it is proximately due to or the result of service-connected spine disorder.  38 U.S.C.A. §§ 1101, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).  

5.  A bilateral hand disorder was not incurred or aggravated during service nor may it have been presumed to have been incurred in service nor it is proximately due to or the result of service-connected spine disorder.  38 U.S.C.A. §§ 1101, 11131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).  

6.  GERD was not incurred or aggravated during service nor may it have been presumed to have been incurred in service nor it is proximately due to or the result of service-connected spine disorder.  38 U.S.C.A. §§ 1101, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).

7.  The criteria for an evaluation in excess of 20 percent for compression fracture of the 12th dorsal vertebrae with degenerative joint disease of the lumbar spine have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321 (b)(1), 4.1 4.2, 4.7, 4.10, 4.40, 4.45. 4.71a, Diagnostic Codes Diagnostic Codes 5003, 5242, 5235-5243 (2011). 

8.  The criteria for a 10 percent evaluation for left lower extremity radiculopathy were met from February 26, 2006, until December 4, 2007.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321 (b)(1), 4.1, 4.2, 4.7, 4.10, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. 

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 494-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson v. West, 12 Vet. App. 247, 253 (1999) (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b). 

Lay persons are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, supra; see Grover v. West, 12 Vet. App. 109, 112 (1999). 

The Board may not reject the credibility of the veteran's lay testimony simply because it is not corroborated by contemporaneous medical records.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006). 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 468-70 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Chronic diseases, such as arthritis, sensorineural hearing loss, and ulcer disease, will be presumed to have been incurred in service if it had become manifest to a degree of ten percent or more within one year of the Veteran's separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310 and compensation is payable for the degree of aggravation of a nonservice-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995). 

Bilateral Hearing Loss and Tinnitus

A review of the Veteran's service treatment records reveals that there were no complaints or findings of hearing loss or tinnitus in service.  There were also no objective medical findings of hearing loss in the years immediately following service.  

The Veteran did not complain of hearing problems or tinnitus at the time of a November 1957 VA examination.  There were also no complaints or findings of hearing problems or tinnitus at the time of a September 1983 VA examination.  

In August 2005, the Veteran requested service connection for hearing loss and tinnitus.  Treatment records obtained in conjunction with the Veteran's request reveal that he was found to have had a long term hearing loss with previous VA hearing loss being noted at the time of an August 2005 outpatient visit.  

At the time of his June 2010 hearing, the Veteran testified that he was assigned to the U.S.S. Shea, which was a destroyer/minelayer.  He indicated that his duties on board ship were that he issued supplies.  He noted manning a gun.  He also reported that they used antiaircraft guns on maneuvers.  He stated that while he did not fire the guns, his bunker was next to the door where the guns would be fired.  He indicated that VA had furnished him hearing aids for the past 15 years.  He also testified as to having been given hearing aids from a private physician in the mid part of the 1960's.  He stated that he was not issued any ear protection or ear plugs while in service.  The Veteran reported that he started noticing a decrease in his hearing loss right after he was released from service.  He stated that most of his employment had been inside. The Veteran also noted having tinnitus in close proximity to service.  

Following the hearing, the Veteran was afforded a VA examination to determine the etiology of his hearing loss and tinnitus, per the August 2010 Board remand, in January 2011.  

The January 2011 examiner indicated that the claims folder was available and had been reviewed.  The Veteran reported having trouble hearing and stated that he had constant bilateral tinnitus.  The examiner noted that the Veteran served in the U. S. Navy from December 1955 to October 1957.  The Veteran reported that he had only a limited history of noise exposure during military service.  He indicated that while his job as a supply clerk did not expose him to loud noise, he was exposed to loud noise while sleeping in his bunk.  He noted that his bunk was next to a 5 inch gun that was occasionally used for training purposes.  The Veteran also reported significant noise exposure both prior to and after service, working on the freight line for over 30 years.  The examiner further noted that a review of the Veteran's medical records revealed that he had been a truck driver for a time.  The Veteran denied the use of hearing protection.  The Veteran also denied a history of recreational noise exposure.  

As it related to his tinnitus, the Veteran stated that he first noticed it approximately 10 years ago.  He noted that the tinnitus was constant.  

Audiological evaluation revealed decibel level readings of 45, 50, 65, 70, and 80 in the left ear and 30, 30, 65, 65, and 75 in the right ear at 500, 1000, 2000, 3000, and 4000 Hertz.  Speech recognition was 100 percent in the left ear and 92 percent in the right ear.  The examiner indicated that the testing revealed bilateral mild to profound sensorineural hearing loss.  

The examiner stated that the claims folder review revealed only a whisper test administered for purposes of hearing evaluation at entrance to service with no exit examination.  The examiner noted that the Veteran reported the onset of tinnitus only 10 years ago and there was no mention of tinnitus in the Veteran's service records.  Furthermore, given only limited noise exposure while in service and history of middle ear surgery, and given the Veteran's report of significant occupational noise exposure both prior to and following military service, it was the examiner's opinion that it was less than likely that the Veteran's hearing loss and tinnitus were related to his duties while in the military service.  

As to service connection for bilateral hearing loss or tinnitus, the Board notes that when considering in-service incurrence, the available service treatment records fail to demonstrate any complaints or treatment referable to hearing loss or tinnitus.  There is also no evidence of findings or treatment for hearing loss or tinnitus in close proximity to service.  The Veteran, as evidenced by his own statements, did not seek treatment for hearing loss until years following service, having first been issued hearing aids, based upon his testimony, in the mid 1960's.  

Therefore, the clinical evidence does not reflect continuity of symptomatology.  The Board, however, must also consider the lay evidence of record in determining whether there is continuity of symptoms. 

The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

In this case, the Veteran was competent to report symptoms because this requires only personal knowledge as it came to him through his senses.  Layno, 6 Vet. App. at 470. 

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991). 

In this case, the Board finds that the Veteran's reported history of continued symptomatology since active service, while competent, is nonetheless not credible.  The Board also emphasizes the multi-year gap between discharge from active duty service and initial reported symptoms of hearing loss and tinnitus.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability). 

Also of note is the fact that the Veteran did not raise a claim of service connection for hearing loss or tinnitus until 2005, over 47 years following service.  If he had been experiencing continuous symptoms, it is reasonable to expect that he would have filed a claim much sooner.  

For the above reasons, continuity has not here been established, either through the clinical record or through the Veteran's own statements.

As it relates to the statements from the Veteran asserting a nexus between hearing loss and tinnitus and active duty service, the Board acknowledges Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which it was held a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Here, however, the question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran is not competent to address etiology in the present case.

Next, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  The January 2011 VA examiner, following a review of the claims folder, which included the Veteran's statements and testimony as to noise exposure, and a comprehensive examination of the Veteran, that included the history of noise exposure reported by the Veteran, indicated that the Veteran's hearing loss and tinnitus were less than likely related to his military service.  The examiner provided detailed rationale for the opinion.  Based upon the above, the Board is placing greater weight upon the opinion supplied by the VA examiner.

In sum, the preponderance of the evidence weighs against a finding that the Veteran's hearing loss and tinnitus developed in service or is due to any event or injury in service, including as a result of exposure to acoustic trauma.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Bilateral Shoulder, Arm, and Hand Disorders

A review of the Veteran's service treatment records reveals that there were no complaints or findings of shoulder, arm, or hand disorders in service.  There were also no objective medical findings of any of these disorders in the years immediately following service.  

The Veteran did not complain of shoulder, arm, or hand problems at the time of a November 1957 VA examination.  There were also no complaints or findings of shoulder, arm, or hand problems at the time of a September 1983 VA examination.  

The Veteran maintains that his current shoulder, arm, and hand problems result from or are aggravated by his service-connected spine disorders.  VA treatment records obtained in conjunction with the Veteran's claim reveal that he had been diagnosed with degenerative joint disease of the shoulders in 2005.  

In conjunction with the Board remand, the Veteran was afforded a VA examination in December 2010 to determine the etiology of any current shoulder, arm, and hand disorder, and its relationship, if any, the Veteran's period of service or his service-connected spine disorders.  

The examiner noted that the Veteran reported the onset of his right and left shoulder pain as being in 1993.  The Veteran stated that his shoulder pain improved following the 1997 cervical spine surgery.  With regard to his hand pain, the Veteran indicated that the onset of the pain occurred in 2000.  

Following examination, the examiner rendered diagnoses of degenerative joint disease of the hands and shoulders.  She indicated that after a review of the medical records, taking a history, performing a physical examination, and reviewing medical literature, it was her opinion that the Veteran's minimal degenerative joint disease of the phalangeal and metaphalangeal joints of the fingers of the hand was less likely as not incurred during military service or caused or aggravated by the Veteran's service-connected spine disorders and was at least as likely as not a result of the normal process of aging, occupation, and genetics.  She noted that the Veteran denied any complaints related to his left hand.  She opined that the Veteran's hand complaints and physical findings were consistent with degenerative joint disease and were unrelated to his cervical spine condition.  

The examiner further opined that after a review of the medical records, taking a history, performing a physical examination, and review of the medical literature, the Veteran's minimal degenerative joint disease of the left shoulder and moderate degenerative joint disease of the right shoulder were less likely as not caused or aggravated by the Veteran's service-connected spine disorders and were at least as likely as not a result of the normal process of aging, occupation, and genetics.  She indicated that the Veteran's shoulder, arm, and hand complaints and physical findings were consistent with degenerative joint disease and were unrelated to his cervical spine condition.  She stated that there was no evidence of cervical radiculopathy on examination.  

As to service connection for bilateral shoulder, arm, and hand disorders, on a direct or presumptive basis, the Board notes that when considering in-service incurrence, the available service treatment records fail to demonstrate any complaints or treatment referable to any of these disorders.  There is also no evidence of findings or treatment for any shoulder, arm, or hand disorders in close proximity to service.  The Veteran, as evidenced by his own statements, did not seek treatment for any of these disorders until years following service.  

Therefore, the clinical evidence does not reflect continuity of symptomatology.  The Board, however, must also consider the lay evidence of record in determining whether there is continuity of symptoms.  Moreover, the Veteran by his own statements, does not report the onset of any of these disorders until 1993.  Also of note is the fact that the Veteran did not raise a claim of service connection for these disorders until 2005, over 47 years following service.  If he had been experiencing continuous symptoms, it is reasonable to expect that he would have filed a claim much sooner.  

For the above reasons, continuity has not here been established, either through the clinical record or through the Veteran's own statements.

As it relates to the statements from the Veteran asserting a nexus between his shoulder, arm, and hand problems and his service-connected spine disorders, the Board acknowledges the holding of the U.S. Court of Appeals for the Federal Circuit in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Here, however, the question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran is not competent to address etiology in the present case.

Next, service connection may be granted when the evidence establishes a medical nexus between active duty service and/or a service-connected disability and current complaints.  The December 2010 VA examiner, following a review of the claims folder, which included the Veteran's statements and testimony, and a comprehensive examination of the Veteran, indicated that it was less likely as not that the Veteran's current shoulder, arm, and hand disorders were related to his service-connected spine disorders.  The examiner provided detailed rationale for her opinions.  Based upon the above, the Board is placing greater weight upon the opinions supplied by the VA examiner.

In sum, the preponderance of the evidence weighs against a finding that the Veteran's shoulder, arm, or hand disorders, namely degenerative joint disease, developed in service, in the one year following service, or were caused or aggravated by his service-connected spine disorders.  As the preponderance of the evidence is against the claims, the benefit of the doubt rule is not applicable. 

GERD

A review of the Veteran's service treatment records reveals that there were no complaints or findings of gastrointestinal problems, to include GERD, in service.  There were also no objective medical findings of GERD in the years immediately following service.  

The Veteran did not complain of gastrointestinal problems at the time of a November 1957 VA examination.  There were also no complaints or findings of gastrointestinal problems at the time of a September 1983 VA examination.  

The Veteran maintains that he currently has GERD as a result of or which is aggravated by his service-connected spine disorders.  

At his June 2010 hearing, the Veteran also noted that he had been diagnosed with an ulcer in 1977.  

In conjunction with the August 2010 Board remand, the Veteran was afforded a VA examination in December 2010 to determine the etiology of any GERD and its relationship, if any, to the Veteran's period of service or his service-connected spine disorders.  

At the time of his December 2010 VA examination, the Veteran reported that he had problems with GERD while on active duty but was not diagnosed until 25 years ago.  Following examination, the examiner rendered a diagnosis of GERD.  She stated that after a review of the medical records, taking a history, performing a physical examination, and reviewing medical literature, the Veteran's GERD was less likely as not incurred during military service or caused or aggravated by his service-connected spine disorders and it was at least as likely a result of being overweight, diet, and poor dietary habits.  

As to service connection for GERD on a direct or presumptive basis, the Board notes that when considering in-service incurrence, the available service treatment records fail to demonstrate any complaints or treatment referable to any gastrointestinal problems, to include GERD.  There is also no evidence of findings or treatment for gastrointestinal problems, to include GERD, in close proximity to service.  

Therefore, the clinical evidence does not reflect continuity of symptomatology.  The Board, however, must also consider the lay evidence of record in determining whether there is continuity of symptoms. 

In this case, the Board finds that the Veteran's reported history of continued symptomatology since active service, while competent, is nonetheless not credible.  The Board also emphasizes the multi-year gap between discharge from active duty service and initial reported symptoms of GERD.  

Also of note is the fact that the Veteran did not raise a claim of service connection for GERD until 2005, over 47 years following service.  If he had been experiencing continuous symptoms, it is reasonable to expect that he would have filed a claim much sooner.  

For the above reasons, continuity has not here been established, either through the clinical record or through the Veteran's own statements.

As it relates to the statements from the Veteran asserting a nexus between GERD and active duty service, the question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran is not competent to address etiology in the present case.

Next, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  The January 2011 VA examiner, following a review of the claims folder, which included the Veteran's statements and testimony, and a comprehensive examination of the Veteran indicated that the Veteran's GERD was less likely as not related to his military service.  The examiner provided detailed rationale for the opinion.  Based upon the above, the Board is placing greater weight upon the opinion supplied by the VA examiner.

With regard to the Veteran's claim that his GERD is caused or aggravated by his service-connected spine disorders, the question of causation extends beyond an immediately observable cause-and-effect relationship, and, as such, the Veteran is not competent to address etiology in the present case.  Moreover, the December 2010 VA examiner indicated that it was less likely as not that the Veteran's current GERD was caused or aggravated by his service-connected spine disorders.  The examiner provided detailed rationale for her opinion.  

In sum, the preponderance of the evidence weighs against a finding that the Veteran's GERD developed in service, in the one year following service, or was caused or aggravated by his service-connected spine disorders.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. 



Compression Fracture of the 12th Dorsal Vertebrae with Degenerative Joint Disease of the Lumbar Spine

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2011). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation,  see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified. Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2011).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Diagnostic Code 5003 (5010) provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (DC 5200 etc.).  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is assigned where X-ray evidence shows involvement of two or more major joints or 2 or more minor joint groups.  Where there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, a 20 percent evaluation is assigned.  Note (1) to Diagnostic Code 5003 states that the 20 and 10 percent ratings based on X-ray findings, above, will not be combined with ratings based on limitation of motion.  Id. 

Diseases and injuries to the spine are to be evaluated under diagnostic codes 5235 to 5243 as follows: 

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease 

Unfavorable ankylosis of the entire spine.                                                           100 

Unfavorable ankylosis of the entire thoracolumbar spine                                      50

Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine                                                                                             40

Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine                                                                                        30 

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis                                  20

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height                                                      10

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4): Round each range of motion measurement to the nearest five degrees. 

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a, General Rating Formula for Disabilities and Diseases of the Spine (2011). 

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is as follows: 

With incapacitating episodes having a total duration of at least six weeks during the past 12 months									60 

With incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months 					40 

With incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months 					20 

With incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months 					10

Note (1): For purposes of evaluations under 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 

Note (2): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating for Formula and Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a, Diagnostic Code 5235-5243.

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  38 C.F.R. § 4.123. 

Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  See nerve involved for diagnostic code number and rating.  Tic douloureux, or trifacial neuralgia, may be rated up to complete paralysis of the affected nerve.  38 C.F.R. § 4.124. 

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral the rating should include the application of the bilateral factor.  38 C.F.R. § 4.124a. 

Under 38 C.F.R. § 4.124a, Diagnostic Code 8520, which provides criteria for rating impairment of the sciatic nerve, a 10 percent evaluation is warranted for mild incomplete paralysis.  A 20 percent rating requires moderate incomplete paralysis, and a 40 percent rating requires moderately severe incomplete paralysis of the sciatic nerve.  The next higher evaluation of 60 percent requires severe incomplete paralysis of the sciatic nerve with marked muscular atrophy.  An 80 percent evaluation requires complete paralysis of the sciatic nerve, in which the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.

Disability of the musculoskeletal system is the inability to perform normal working movement with normal excursion, strength, speed, coordination, and endurance.  Weakness is as important as limitation of motion, and a part which becomes disabled on use must be regarded as seriously disabled.  Functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is to be considered in evaluating the degree of disability, but a little-used part of the musculoskeletal system may be expected to show evidence of disuse, through atrophy, the condition of the skin, absence of normal callosity, or the like.  38 C.F.R. § 4.40. 

The provisions of 38 C.F.R. § 4.45 contemplate inquiry into whether there is crepitation, limitation of motion, weakness, excess fatigability, incoordination, impaired ability to execute skilled movements smoothly, pain on movement, swelling, deformity, or atrophy of disuse. Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight-bearing are also related considerations. 

It is the intention of the rating schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as at least minimally compensable.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995) (indicates that pursuant to 38 C.F.R. §§ 4.40 and 4.45, pain may be the basis for a rating for a disability rated based on limitation of motion, regardless of whether or not the limitation of motion specified in the Diagnostic Code criteria is shown).

As noted above, the Board will address the symptomatology associated with the compression fracture of the 12th dorsal vertebrae with degenerative joint disease of the lumbar spine as one disability based upon the thoracolumbar spine being considered one entity for VA rating purposes. 

At the time of a July 2005 VA examination, the Veteran reported having constant aching pain in the mid-back thoracic area.  Stiffness was also present.  He had had three or four injections into the thoracic area.  There had been no surgery over the T12 or associated vertebrae.  The Veteran had no bowel or bladder problems.  There was also no radiation to the arms or other areas.  Daily activities were noted to be sedentary.  The Veteran noted just sitting in a chair.  He was able to shower and put food in the microwave.  The Veteran indicated that pain medications made him drowsy so he only took Tylenol.  There had been no incapacitations or bed rest for the T12 area in the past year.  

Physical examination revealed the Veteran had a slow gait but he was stable with a Crutchfield crutch.  He was able to drive himself to the examination without assistance.  Examination of the thoracic lower area revealed tenderness around the T12 part of spinous process area with spasms nearby.  There was pain upon radiation.  Straight leg raise was negative.  Deep tendon reflexes in the upper and lower extremities were 2+.  True thoracic lumbar flexion occurred to 50 degrees, with pain at 50 degrees.  Extension was to 0 with pain.  Rotation was to 20 degrees, bilaterally, and lateral bending was to 10 degrees.  Pain was noted with rotation to 20 degrees.  Range of motion was limited by pain.  There was no fatigue, weakness, lack of endurance, or incoordination with repetitive use.  The examiner indicated it was difficult to pin down the thoracic versus the lumbar pain with range of motion.  There was no atrophy of the lower or upper extremities.  Deep tendon reflexes were 2+.  Motor strength in the lower extremities was 4/5 but generalized without atrophy.  Sensory was normal.  There was no evidence of intervertebral disc syndrome at the T12 area.  With repetitive use and flare-up there were no additional symptoms at the T12 area.  X-rays of the dorsal spine revealed some degenerative changes.  A diagnosis of status post compression fracture of T12 with residual degenerative changes that occurred with at least mild to moderate functional loss secondary to pain, was rendered.  

An April 2006 private consultation noted the Veteran complaining of a history of intermittent chronic low back pain as well as left lower extremity radicular pain.  It was noted that the Veteran's left lower extremity radicular pain had become worse over the past month or two.  The Veteran was admitted for pain control and neurosurgical consultation.  He denied any frequent weakness or any bowel or bladder dysfunction, but stated he was unable to stand on his left lower extremity because this caused severe pain.  

Neurological examination revealed 5/5 motor strength throughout with normal bulk, power, and tone, with the exception of the left quadriceps which was grade 4/5, secondary to pain.  Positive straight leg raise was noted at 40 degrees on the left and was negative on the right.  Deep tendon reflexes were 1+ with the exception of the left patellar tendon which was absent.  It was the examiner's impression that the Veteran had left lower extremity radiculopathy secondary to lateral herniated nucleus pulposus L3-4.  

The Veteran underwent a L3-4 diskectomy and foraminotomy on April 28, 2006.  At the time of a May 2006 followup visit, the Veteran reported that he was now able to walk.  He complained of paraspinal muscle spasms.  On examination, there were no focal deficits.  

In June 2006, the Veteran was given a steroid injection for persistent left L3-4 diskectomy.  In July 2006, the Veteran was given a steroid injection for L3 radiculopathy.  

At the time of a December 2007 VA examination, the Veteran reported having low back and hip pain.  It was intermittent with remissions.  The Veteran wore a Jewett brace and walked with a walking crutch.  He noted that he was able to walk about a block and able to drive short distances.  He took extra strength Tylenol which helped to some extent.  

The examiner noted the decompression laminectomy surgery that had been performed in April 2006 due to the L4 herniation.  The Veteran was without a history of decreased motion, weakness or spasms.  A history of stiffness and pain were noted.  The Veteran reported having constant aggravating low back and hip pain with no aggravating factors.  He described the pain as a sometimes sharp pain like a pinched nerve.  The pain was moderate and rated as 5/10.  The pain was daily but there was no radiation.  The Veteran reported moderate daily flare-ups that would last a few minutes.  There was no additional limitation during flare-ups.  There was also no intervertebral disc syndrome present.  The Veteran used a crutch and stated he could walk 1/4 mile.  

Physical examination revealed no spasm, atrophy, guarding, or weakness.  The Veteran did have pain with weakness.  His posture was stooped and his head position was normal.  There was symmetry in appearance and the Veteran had an antalgic gait.  There was no Gibbus, kyphosis, list, lumbar flattening, lumbar lordosis, scoliosis, or reverse lordosis.  Muscle tone was normal and there was no muscle atrophy.  

Sensory examination revealed no abnormal sensation and light touch and position sense were 2/2.  Knee and ankle jerk were 2+ (normal) and Babinski was also noted to be normal.  There was no thoracolumbar ankylosis.  The examiner indicated that he was unable to test for range of motion as the Veteran stated he could not do it and did not try.  The examiner was unable to determine DeLuca factors.  

X-rays revealed moderate spondylosis of the lumbosacral spine with slight anterior wedge deformity of the vertebra of T12 presumably due to compression fracture.  

The examiner rendered a diagnosis of status post decompressive laminectomy L3-L4.  There was mild impact on chores and dressing.  The Veteran stated that he had difficulty putting on his socks and that his wife had to help him.  

At the time of a May 2009 VA examination, the Veteran reported having spine stiffness, pain in his right hip, pain in the lower center part of the back, and pain in the lower part of the neck.  He had no numbness, loss of bladder control, or loss of bowel control.  There was constant pain, which was sharp and was 7/10.  The pain could be elicited by physical activity.  It was relieved by rest.  He could function without medication.  He was not receiving any treatment for his condition.  The Veteran stated he was unable to lift, walk distances, stoop, bend, or squat.  

Scar from the surgery measured 7cm.  x .1 cm.  It was not painful and there was no skin breakdown.  There was no underlying tissue damage and it was linear.  Inflammation and edema were absent.  There was no keloid formation and the scar was not disfiguring and did not limit motion.  The Veteran's posture was within normal limits.  The Veteran limped to avoid weight on the right.  He required a cane for ambulation due to the back pain.  He did not use a brace, crutches, corrective shoes, or a walker.  

Range of motion for the thoracolumbar spine was as follows: 45 degrees of flexion, 20 degrees of extension, 15 degrees of right and left lateral flexion, and 20 degrees of right and left rotation.  There was no radiating pain on movement and muscle spasm was absent.  Straight leg raising was negative on the right and left and there was no ankylosis of the lumbar spine.  Range of motion was not additionally limited after repetitive use.  Inspection of the spine revealed normal head position with symmetry in appearance.  There were no signs of lumbar intervertebral disc syndrome or permanent nerve root involvement.  

Neurological examination of the lower extremities revealed motor function within normal limits.  Sensory function was also within normal limits.  Knee and ankle jerks were 2+, bilaterally.  The examiner rendered a diagnosis of degenerative disc and joint disease of the thoracic spine.  The objective factors were tenderness and restricted range of motion.  The effects on daily living activities were limited bending and lifting.  

At his June 2010 hearing, the Veteran reported that his symptoms had worsened.  He indicated that his back problems had worsened over the past six months.  

In conjunction with the Board's August 2010 remand, the Veteran was afforded an additional VA examination in December 2010.  At the time of the examination, the Veteran reported that his condition had become progressively worse.  He was taking Diclofenac and hydromorphine for the pain.  Response to treatment was fair.  The Veteran reported having severe flare-ups every one to two months.  They lasted for hours.  Precipitating factors included walking more than 200 feet.  Alleviating factors were heat and getting off his feet.  The Veteran noted having intermittent urinary incontinence, urinary frequency every one to two hours, and nocturia one time per night.  There was no fecal incontinence or constipation.  The Veteran did not have numbness, paresthesia, or leg or foot weakness.  He did have unsteadiness and reported falling.  The Veteran was noted to have a history of prostate cancer.  

The examiner indicated that there was a history of fatigue, weakness, decreased motion, stiffness, weakness, and spasms.  The Veteran had thoracolumbar spine pain, which he noted occurred on a 24 hour basis.  The pain was sharp and moderate and was constant.  The frequency of the pain was daily but there was no radiation of pain.  There were no incapacitating episodes of spine disease.  The Veteran used an insert and crutch to walk and was unable to walk more than a few yards.  

Physical examination revealed a pelvis tilted to the right.  The Veteran had a severely antalgic gait.  There was no lumbar lordosis, Gibbus, flattening, reverse lordosis, list or thoracolumbar spine ankylosis.  Kyphosis and scoliosis were present.  There was no spasm, guarding, or weakness.  Atrophy was present on the left and there was pain with motion and tenderness on the right and left.  

Range of motion revealed flexion to 45 degrees, extension to 10 degrees, right and left lateral flexion to 10 degrees and right and left rotation to 10 degrees.  There was objective evidence of pain on active range of motion.  There was no additional limitation with repetitive motion.  

Neurological examination revealed normal findings for all reflexes with the exception of ankle jerk which was 1+.  Lower sensory examination was normal for vibration, position sense, pain or pinprick, and light touch.  There was no dysesthesias. Motor testing was 5/5.  There was normal muscle tone and no atrophy in the lower extremities.  

The examiner rendered diagnoses of status post compression fracture at T12 with moderate degenerative changes, diffuse osteopenia, and moderate loss of function and moderate degenerative disc and joint disease of the lumbar spine, most prominent at L1-2 and L3-4, status post discectomy with moderate loss of function.  

The examiner indicated that this caused decreased mobility, problems with lifting and carrying, difficulty reaching, lack of stamina, weakness and fatigue, and pain.  The Veteran indicated that his spine condition moderately affected his ability to drive, travel in a car, shop, and do chores.  He noted that other than showering and grooming, his wife did all of the shopping, cooking, and cleaning.

With regard to the Veteran's compression fracture of the 12th dorsal vertebrae with degenerative joint disease of the lumbar spine, an evaluation in excess of 20 percent is not warranted.  Forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine has not been demonstrated at any time.  There have also been no reports or findings of incapacitating episodes/physician prescribed bed rest, as defined in the regulation, totaling 4 weeks over any 12 month period throughout the course of the appeal. 

The competent medical evidence reflects consideration of the Veteran's complaints of pain, weakness and fatigability by medical professionals.  The Veteran is competent to report that he is worse or entitled to a higher evaluation.  However, the observation of a skilled professional is more probative of the degree of the Veteran's impairment.  Even when considering the additional limitation of motion caused by fatigue, weakness and flare-ups, neither the actual range of motion nor the functional limitation warrants an evaluation in excess of 20 percent for limitation of motion based upon the appropriate codes governing limitation of motion.

As to the neurological impairment, the Board notes that treatment records demonstrate that the Veteran had objective medical findings of mild neurological impairment of the left lower extremity, in the form of radiculopathy, for a limited period of time.  Specific reference is made to the April 26, 2006, private treatment record, where the Veteran was found to have had left lower extremity radiculopathy pain for two months.  The Veteran subsequently underwent a laminectomy later that month and there were no further reports of radiculopathy subsequent to the surgery.  The Board further observes that the Veteran was noted to have normal neurological findings for each lower extremity at the time of his August 2005, December 2007, May 2009, and December 2010 VA examinations. 

Resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran had mild neurological impairment of the left lower extremity for the time period from February 26, 2006, two months prior to the April 26, 2006, visit, until the next VA examination, which occurred on December 4, 2007.  The objective medical evidence of record does not demonstrate that a compensable disability evaluation resulting from neurological impairment due to the Veteran's compression fracture of the 12th dorsal vertebrae with degenerative joint disease of the lumbar spine was warranted at any other time.  

Extraschedular Consideration

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1). (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step--a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

The Veteran's compression fracture of the 12th dorsal vertebrae with degenerative joint disease of the lumbar spine manifestations are contemplated by the rating schedule.  While the Veteran has been granted a total disability evaluation based upon individual unemployability, it is as a result of numerous service-connected disabilities.  There has been no indication that the Veteran's compression fracture of the 12th dorsal vertebrae with degenerative joint disease of the lumbar spine causes marked interference with employment.  Although the Veteran had lumbar spine surgery in 2006, there have been no recent periods of extended hospitalization.  No other exceptional factors have been reported.  As such, the criteria for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

Duty to Assist and Notify
The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008). 

The Board notes that the appellant's status has been substantiated.  The Board observes that in July and September 2005 letters, the RO provided the appellant with notice that informed him of the evidence needed to substantiate his claim.  The letters also told him what evidence he was responsible for obtaining and what evidence VA would undertake to obtain.  The letters also told him to submit relevant evidence in his possession. 

The Court has also held that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the Veteran was not provided with notice as to the disability rating and effective date elements of the claim in the July or September 2005 letters, as the Board is not granting service connection for the any of the above claims, such notification is moot.  

As it relates to the claim for an increased evaluation, the Board notes that in July 2005 and November 2008 letters, the Veteran was provided with notice that informed him of the evidence needed to substantiate his claim.  The letters also told him what evidence he was responsible for obtaining and what evidence VA would undertake to obtain.  The letters further asked him to submit relevant evidence in his possession.  The Veteran was also notified of the effective date and disability rating elements in the November 2008 letter.  The November 2008 letter was sent subsequent to the initial rating determination.  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).  Such was the case here.  

VA has also complied with its duty to assist the Veteran in substantiating the claim.  It appears that all pertinent post service treatment records have been requested and that all available records have been obtained. 

The Veteran was afforded was afforded numerous VA examinations throughout the course of the appeal.  The results from these examinations are sufficient in order to properly address the Veteran's claims.  Moreover, there is other evidence of record sufficient to properly address the Veteran's claim, including numerous reports and treatment records from his private treating physicians.  Records from the Social Security Administration have also been obtained.  

The appellant has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments presented by his representative.  He also appeared at a Travel Board hearing and gave testimony with regard to this claim.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the appeal.  Based upon the foregoing, the duties to notify and assist the appellant have been met, and no further action is necessary to assist the appellant in substantiating this claim.


ORDER

Service connection for bilateral hearing loss is denied. 

Service connection for tinnitus is denied. 

Service connection for gastroesophageal reflux disorder, to include as secondary to service-connected spine disorders is denied. 

Service connection for a bilateral shoulder disorder, to include as secondary to service-connected spine disorders is denied. 

Service connection for a bilateral arm disorder, to include as secondary to service-connected spine disorders is denied.  

Service connection for a bilateral hand disorder, to include as secondary to service-connected spine disorders is denied.  

An evaluation in excess of 20 percent for a compression fracture of the 12th dorsal vertebrae with degenerative joint disease of the lumbar spine is denied.  

A 10 percent evaluation for left lower extremity radiculopathy from February 26, 2006, to December 4, 2007, is granted. 




____________________________________________
T.D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


